CASANUEVA, Judge.
Ira McPherson challenges the orders of the trial court denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of all the grounds in McPherson’s motion except for his fourth ground wherein McPherson alleged counsel was ineffective for failing to call a witness at trial. Neither of the trial court’s orders specifically addressed this ground. Because McPherson presented a facially sufficient *105claim, we reverse the trial court’s order as it applies to ground four and remand for further proceedings. If the trial court again denies this claim without an eviden-tiary hearing, it shall attach those portions of the record which conclusively refute the claim. Anderson v. State, 787 So.2d 62 (Fla. 2d DCA 2001).
Affirmed in part; reversed and remanded with instructions.
PARKER, A.C.J., and WHATLEY, J„ concur.